UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-7555



LARRY CHAVIS,

                                           Petitioner - Appellant,

          versus


STATE OF NORTH CAROLINA,

                                            Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Malcolm J. Howard,
District Judge. (CA-04-577)


Submitted:   May 17, 2006                   Decided:   June 8, 2006


Before NIEMEYER, WILLIAMS, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Larry Chavis, Appellant Pro Se. Sandra Wallace-Smith, Assistant
Attorney General, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Larry Chavis seeks to appeal the district court’s order

granting the Respondent’s motion for summary judgment and denying

relief on Chavis’ 28 U.S.C. § 2254 (2000) petition as time-barred.

This order is not appealable unless a circuit justice or judge

issues a certificate of appealability.                28 U.S.C. § 2253(c)(1)

(2000).     A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”                28

U.S.C. § 2253(c)(2) (2000).       A prisoner satisfies this standard by

demonstrating that reasonable jurists would find that the district

court’s assessment of his constitutional claims is debatable or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.           See Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose   v.   Lee,   252   F.3d   676,    683    (4th   Cir.   2001).    We   have

independently reviewed the record and conclude that Chavis has not

made the requisite showing.       Accordingly, we deny a certificate of

appealability, deny leave to proceed in forma pauperis, and dismiss

the appeal.    We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                      DISMISSED




                                       - 2 -